In the

     United States Court of Appeals
                 For the Seventh Circuit
                     ____________________ 
Nos. 16‐1047 & 16‐1048 
UNITED STATES OF AMERICA, 
                                                  Plaintiff‐Appellee, 

                                 v. 

PAUL WINFIELD, 
                                                Defendant‐Appellee. 
                     ____________________ 

         Appeals from the United States District Court for the 
                     Western District of Wisconsin. 
   Nos. 01‐cr‐9‐bbc‐3 & 3:15CR00081‐001 — Barbara B. Crabb, Judge. 
                     ____________________ 

  ARGUED DECEMBER 13, 2016 — DECIDED JANUARY 18, 2017 
               ____________________ 

   Before POSNER, KANNE, and SYKES, Circuit Judges. 

    PER  CURIAM. These consolidated appeals raise a single is‐
sue: whether the district court erred by adjusting Paul Win‐
field’s  offense  level  upwards  based  on  the  court’s  finding 
that  Winfield  “maintained”  his  apartment  for  distributing 
controlled  substances,  see  U.S.S.G.  § 2D1.1(b)(12).  Winfield 
argues  that  the  guideline  doesn’t  apply  here  because  drug 
dealing  was  not  among  his  “primary  or  principal”  uses  for 
2                                          Nos. 16‐1047 & 16‐1048 

the  apartment,  see U.S.S.G.  § 2D1.1  cmt. n.17.  We  disagree 
and affirm the district court’s judgments. 
    A police informant bought heroin and methamphetamine 
from Winfield during four controlled buys conducted over a 
twelve‐week  period.  For  the  buys,  all  of  which  occurred  at 
Winfield’s  apartment,  the  informant  wore  a  hidden  video 
camera.  The camera  recorded  little  useful  video,  but  it  did 
clearly capture the informant’s conversations with Winfield. 
    During the first controlled buy, the informant purchased 
3  grams  of  heroin  and  reported  seeing  “a  few  ounces”  of 
suspected  heroin  that  Winfield  had  retrieved  from  a  plastic 
container hidden behind a television. 
    A week later, Winfield met the informant in a parking lot 
and asked the informant to follow him home, explaining that 
he needed to make a “drop” on the way. Winfield then sold 
the informant 3½ grams of heroin and gave the informant a 
sample of a substance he said contained ecstasy (later analy‐
sis  showed  that  it  actually  contained  methamphetamine). 
The  video  of  this  meeting  shows  two  ounces  of  suspected 
heroin, a digital scale, and cash on a kitchen counter.  
    The third buy took place the following month when Win‐
field  sold  the  informant  another  3½ grams  of  heroin  and  a 
gram of “ecstasy” (again, it actually contained methamphet‐
amine). The informant reported seeing about two ounces of 
heroin  on  a  plate  in  the  kitchen  and  an  ounce  of  “ecstasy” 
hidden in an aerosol can with a hidden compartment. 
    Over a month later, Winfield sold the informant 2 grams 
of  heroin  and  5  grams  of  a  substance  containing  metham‐
phetamine (not ecstasy, as promised). Winfield retrieved the 
Nos. 16‐1047 & 16‐1048                                            3

drugs  from  the  aerosol  can,  and  the  informant  said  he  saw 
about 60 grams of heroin and 30 grams of “ecstasy.” 
    Three days after this last buy, the police obtained a war‐
rant and searched Winfield’s apartment. They found almost 
$3000 in a closet, and a gram of heroin and drug parapherna‐
lia in Winfield’s girlfriend’s purse. In the garage, stashed in 
the trunk of Winfield’s car (in a brake‐fluid canister that had 
a  hidden  compartment),  the police  also  found  27  grams  of 
methamphetamine and 38 grams of heroin. 
   During  a  post‐arrest  interview,  Winfield  admitted  that 
the  police  had  not  found  more  drugs  in  the  apartment  be‐
cause  “[h]e had  flushed  anything  he  had  down  the  toilet 
when the SWAT team was approaching.” 
    A  grand  jury  charged  Winfield  with  distributing  heroin 
and methamphetamine, possessing both drugs with intent to 
distribute,  and  maintaining  a  place  for  the  purpose  of  dis‐
tributing  controlled  substances,  see 21 U.S.C.  §§ 841(a)(1), 
856(a)(1).  Winfield  pleaded  guilty  to  one  count  of  distrib‐
uting heroin, and the government dropped the other counts. 
    At  sentencing,  a  probation  officer  recommended  that 
Winfield receive a two‐level upward adjustment because he 
“maintained a premises for the purpose of manufacturing or 
distributing a controlled substance,” U.S.S.G. § 2D1.1(b)(12). 
The officer  explained  that  this  “stash  house”  guideline  was 
appropriate because each of the four controlled buys had oc‐
curred at Winfield’s apartment, and in his garage the police 
had  found  drugs.  Winfield  objected,  arguing  that  this  evi‐
dence did not support an inference that drug dealing was a 
“primary  or  principal”  use  for  the  apartment,  as the  guide‐
line requires, see U.S.S.G. § 2D1.1 cmt. n.17. 
4                                           Nos. 16‐1047 & 16‐1048 

    The  district  court  overruled  Winfield’s  objections  and 
applied the adjustment. The court explained that because the 
informant saw additional quantities of drugs during the four 
controlled  buys,  it  was  reasonable  to  believe  that  a  buyer 
easily  could  arrange  to  buy  drugs  from  Winfield  at  his 
apartment.  And  since  Winfield  at  the  time  of  his  arrest  pri‐
marily  had  been  living  off  the  proceeds  of  drug  sales,  the 
court  reasoned,  he  must  have  been  “making  regular,  fre‐
quent sales of drugs from his home.” From this evidence, the 
court concluded that drug distribution was one of Winfield’s 
primary uses for the apartment and that this warranted ap‐
plication of the stash‐house guideline. The court then calcu‐
lated an advisory range of 63–78 months’ imprisonment. 
    The court sentenced Winfield below the guidelines range 
to 55 months. At the same time the court imposed a concur‐
rent 27‐month sentence because Winfield’s conduct violated 
his supervised release for an earlier drug‐trafficking convic‐
tion. (This concurrent sentence is the basis of appeal number 
16‐1047,  but  Winfield  does  not  challenge  the  revocation  of 
his supervised release.) 
    On  appeal  Winfield  challenges  only  the  district  court’s 
decision to impose the “stash house” guideline. He says the 
guideline was unwarranted because “this case is not the sort 
of  multi‐kilogram,  long‐going  storage  case  that  supports  a 
premises enhancement.” 
    Winfield  reads  too  much  into  the  guideline.  Nothing  in 
the  text  of  § 2D1.1(b)(12)  or  its  application  note  requires  a 
sentencing  court  to  find  that  the  defendant  stored  multiple 
kilograms of drugs over an extended period of time; rather, 
the  court  needs  to  find  that  a  drug‐related  activity  was  just 
one  of  the  defendant’s  “primary  or  principal”  uses  for  the 
Nos. 16‐1047 & 16‐1048                                                5

premises—as  opposed  to  an  “incidental  or  collateral”  use. 
U.S.S.G.  § 2D1.1  cmt. n.17.  “In  making  this  determination, 
the court  should  consider how frequently  the premises  was 
used  by  the  defendant  for  manufacturing  or  distributing  a 
controlled  substance  and  how  frequently  the  premises  was 
used by the defendant for lawful purposes.” Id.  
    The  record  supports  the  district  court’s  conclusion  that 
Winfield’s  drug‐related  uses  for  his  apartment  were  not 
merely “incidental” to his residence there. The police seized 
heroin  and  methamphetamine  from  Winfield’s  garage,  and 
would  have  found  drugs  in  the  apartment  itself  had  Win‐
field not—as he later admitted to police—“flushed anything 
he had down the toilet when the SWAT team was approach‐
ing.” Moreover, in the twelve weeks before the raid, the in‐
formant  bought  drugs  from  Winfield  at  his  apartment  four 
times and spotted additional drugs and drug paraphernalia 
during each transaction. And given that Winfield at the time 
of  his  arrest  was  “primarily  living  off  proceeds  from  drug 
sales,” it follows, as the district court reasonably concluded, 
that  he  must  have  stored  or  sold  additional  quantities  of 
drugs  at  his  apartment  than  the  relatively  modest  amounts 
recovered by police.  
    Winfield maintains that he used the apartment primarily 
as  a  place  to  live,  so  any  drug  distribution  was  “‘incidental 
or collateral’ to his predominantly lawful uses of his home.” 
But  the  guideline  is  appropriate  when  a  defendant  uses  his 
home for drug‐related purposes. See United States v. Sanchez, 
810 F.3d  494,  495–97  (7th Cir.  2016);  United  States  v.  Evans, 
826  F.3d  934,  937–39  (7th Cir.  2016);  United States  v.  Flores‐
Olague, 717 F.3d 526, 530–34 (7th Cir. 2013).  
                                                        AFFIRMED.